Citation Nr: 0427715	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  04-20 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected generalized anxiety disorder, currently 
evaluated as thirty (30) percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1944 to November 
1945.  

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision issued by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, among other things, denied 
an evaluation higher than 30 percent for service-connected 
generalized anxiety disorder.  Appeal to the Board was 
perfected only with respect to the generalized anxiety 
disorder issue.

In August 2004, the veteran and his spouse personally 
testified at a hearing before the undersigned Acting Veterans 
Law Judge of the Board, sitting in Montgomery, Alabama.  The 
hearing transcript is of record.  

On September 9, 2004, the Board granted the veteran's motion 
to advance his appeal on the Board's docket.


FINDINGS OF FACT

1.  The veteran's service-connected generalized anxiety 
disorder is manifested primarily by complaints of chronic 
sleep disturbance, frequent dreams and flashbacks about World 
War II, anger, irritability, and intrusive thoughts about 
service experiences; the veteran has a supportive social 
network of family and friends; mows lawns on a part-time 
basis; and participates in church activities with his wife.

2.  Generalized anxiety disorder is not manifested by 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; short and long-
term memory impairment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships; or other like symptoms. 


CONCLUSION OF LAW

Criteria for a schedular evaluation higher than 30 percent 
have not been met for service-connected generalized anxiety 
disorder.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as is the case 
here, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA requires that VA inform the claimant about information 
and evidence (1) not of record that is necessary to 
substantiate the claim; (2) that VA will seek to obtain on 
the claimant's behalf; (3) that the claimant is expected to 
provide; and (4) VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA also requires that such notice be provided 
before the issuance of the initial unfavorable rating 
decision of the agency of original jurisdiction (AOJ) that is 
the subject of appeal.  See Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004).        
  
In the present case, the Board finds that VA has satisfied 
VCAA obligations.  In May 2003, the RO sent the veteran a 
letter, which advised him that the evidence must show that 
the service-connected disability had worsened in order to 
establish entitlement to a higher evaluation.  By way of an 
earlier letter, dated in February 2003, the RO specifically 
informed the veteran that he could assist by informing the RO 
of additional information or evidence that he wanted the RO 
to attempt to obtain in support of his claim, or by sending 
the evidence directly to the RO.  He was also told that the 
RO would make reasonable efforts to help him obtain evidence, 
such as medical records, employment records, or records from 
other Federal agencies, provided that the veteran gave the RO 
enough information for the records to be requested.  In the 
May 2003 letter, the veteran was notified that copies of 
treatment records had been requested from the Tuscaloosa VAMC 
and the Birmingham VAMC.  In December 2003, the RO sent the 
veteran a third letter, which specifically listed the 
evidence that had been received or obtained in connection 
with the claim.  The veteran was also notified that VA would 
attempt to obtain relevant records on his behalf from any 
Federal agency, such as service medical records, VA hospital 
records, or Social Security Administration records, and non-
federal records, such as records from State or local 
governments, private doctors and hospitals, or current or 
former employers.  The veteran was again notified that he was 
responsible for providing VA with enough information to allow 
VA to attempt to obtain any identified records.  By sending 
these three letters, VA has satisfied the first, second and 
third VCAA notification requirements. 

Regarding the fourth VCAA notice requirement - VA's duty to 
ask the claimant to provide any evidence in the claimant's 
possession that pertains to the claim - the Board notes that 
the provisions of 38 C.F.R. § 3.159(b)(1) are set forth in 
the Statement of the Case.  Although VA did not specifically 
ask the veteran to provide evidence in his possession that 
pertains to the claim, the Statement of the Case provided him 
with notice of this provision, and he has not at any time 
during the pendency of this claim indicated to VA that he has 
any relevant evidence in his possession to provide.  
Accordingly, the Board finds that the veteran will not be 
prejudiced if the Board proceeds to consider the substantive 
matter at issue in this case.

The Board notes that compliance with VCAA apparently was 
achieved in this case with several pieces of VCAA-related 
correspondence, as opposed to a single, pre-AOJ decision 
letter.  It finds, however, that, at most, this is a 
technical defect that did not prejudice the veteran.  As set 
forth above, the letters, viewed collectively, provided 
adequate VCAA notice meeting the basic requirements in the 
statute and VA implementing regulations.  Indeed, in some 
respects, the RO went beyond basic notification requirement 
in the sense that it sent not just one, but three letters, 
and that the letters kept the veteran abreast of the claim 
status and served as reminders throughout the appeal period 
that the claim is incomplete for a favorable determination.  
Furthermore, it is noted that neither the veteran nor his 
representative has argued that there may be other relevant 
evidence or information that has not been associated with the 
record due to a VCAA notice defect.  
    
The Board acknowledges that only the initial (February 2003) 
letter, which, alone, is arguably incomplete for notice 
purposes, was sent before the AOJ decision from which this 
appeal arises.  In this connection, the Pelegrini Court 
explicitly stated in its June 24, 2004, decision that, 
notwithstanding the requirement that a valid VCAA notice be 
provided before the AOJ decision: "[W]e do not hold that . . 
. [a] case in which pre-AOJ-adjudication notice was not 
provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  The Board interprets the Pelegrini decision and 
discussion therein to mean that the intent and purpose of the 
law are to provide a full, valid VCAA notice before the 
initial AOJ decision to ensure full and fair development of 
the case so as to give a claimant every reasonable 
opportunity to substantiate his claim, but that a case-by-
case evaluation may be necessary in certain cases.  Here, the 
Board has conducted such an evaluation, as discussed above.  

The RO has also satisfied its duty to assist, which is set 
forth at 38 C.F.R. § 3.159(c), by obtaining relevant records 
and associating them with the claims folder.  In March 2003, 
when he filed the current claim for an increased rating, the 
veteran notified VA that he had been treated for the service-
connected nervous condition by R. Phillips, Jr., M.D., and D. 
Elliott, M.D.  By way of its May 2003 letter, the RO informed 
the veteran that new release forms had to be completed (VA 
Form 21-4142) for Dr. Elliott and Dr. Phillips.  There is no 
indication in the claims folder that the releases were 
completed and returned to the RO.  The RO did, however, 
obtain medical records from the Tuscaloosa VAMC, which were 
dated from May 2002 to March 2003, and records from the 
Birmingham VAMC, which were dated from March 2001 to May 
2003.  None of those records reflect complaints or treatment 
relevant to the pending appeal.  The RO also obtained records 
from Baptist Health Center, dated from August 2003 to April 
2004.  The veteran was also given an appropriate C&P 
examination (see further decision below, in Section III) in 
order to ascertain the current extent and severity of the 
service-connected disability.  The veteran also had the 
opportunity to personally testify in support of his claim, 
and exercised this right at the Board hearing.  Lay person 
(spousal) testimony also was provided at the hearing, and the 
veteran submitted additional medical records during the 
hearing, waiving his right to have the RO first review such 
evidence.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish a claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Laws and Regulations Governing Evaluation of Generalized 
Anxiety Disorder

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  An evaluation of the extent 
of disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment in civil 
occupations.  See generally 38 U.S.C.A. § 1155 (West 2002); 
see also 38 C.F.R. §§ 4.1, 4.10 (2003).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2003); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, a determination as to whether the 
preponderance of the evidence favors, or is against, the 
claim must be made.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2003), Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If the evidence is in support of the claim or is 
in equal balance, the claim is allowed.  Id.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2003).  

VA assigns disability ratings for service-connected 
generalized anxiety disorder in accordance with criteria in 
38 C.F.R. § 4.130, Diagnostic Code 9400 (2003).  A 30 percent 
rating is assigned where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (e.g., forgetting names, 
directions, recent events).    

A 50 percent rating is warranted under Diagnostic Code 9400 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (such as retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment or abstract thought; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships. 

A 70 percent rating is warranted under Diagnostic Code 9400 
when there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals that interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  

A 100 percent rating is warranted under Diagnostic Code 9400 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss with respect 
to names of close relatives, own occupation, or own name. 

III.  Evidence and Analysis

As a preliminary matter, the Board acknowledges the 
representative's argument (see July 2004 statement) that, 
because the July 2003 VA compensation and pension (C&P) 
"mental disorders" examination was not completed with the 
medical examiner having reviewed, or at least having had 
access to, the veteran's claims file, the examination is 
inadequate for rating evaluation purposes.  The Board 
appreciates the representative's concern that a C&P 
examination apparently performed without the benefit of 
review of the full history of the disability at issue as 
documented in a claims file may not accurately reflect the 
current nature and extent of the disability claimed.  It also 
agrees with the representative that, in general, it is VA 
policy - indeed, VA's duty - to view a claimed disability in 
relation to its history.  See 38 C.F.R. § 4.1; see also 
38 C.F.R. § 4.2 (2003).         

Nonetheless, the Board notes that, as service connection has 
been in effect for anxiety disorder for well over five 
decades, the primary concern for the claim here is the 
current level of disability.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In this case, a 30 percent disability 
evaluation has been in effect for a psychiatric disorder 
since 1947, with no subsequent fluctuations in percentage 
evaluations since then.  And, medical evidence of record 
dated within at least the last five years, which consist 
primarily of VAMC outpatient treatment records, are fairly 
voluminous, indicating that the veteran has sought medical 
care for numerous ailments.  However, none document specific 
complaints about anxiety, with the exception of one VA 
outpatient psychiatric evaluation/consultation report dated 
in July 2004.    

The Board acknowledges that the lack of medical evidence of 
consistent medical treatment for a claimed disability would 
not, alone, be dispositive on rating a service-connected 
disability.  However, as for the issue of whether the July 
2003 C&P examination is inadequate solely because the 
examiner apparently did not have access to the claims folder, 
the Board is not convinced that any failure to make the 
claims folder available to the C&P examiner has resulted in 
an inaccurate or insufficient medical examination or 
otherwise has prejudiced the veteran.  The examiner conducted 
a thorough evaluation and documented the current extent of 
the disability in the examination report that is associated 
with the claims folder.  Accordingly, the Board concludes 
that the case need not be remanded to have another C&P 
examination performed.  

Having determined that the July 2003 C&P examination is valid 
for rating purposes, the Board now turns to the relevant 
evidence of record.  In May 1945, during active service, the 
veteran was transferred to a zone of interior duty as a 
result of a cerebral concussion due to an enemy shell blast, 
which occurred in Germany in March 1945, and neurosis, 
anxiety reaction, incurred as a result of the shell blast.  A 
Purple Heart was awarded for wounds received as a result of 
that incident.  During a two-month period of observation, the 
working diagnosis was anxiety reaction, sub-acute, moderate, 
manifested by tenseness, tremulousness, nightmares, insomnia, 
restlessness, and impaired concentration.  Upon discharge 
from convalescence in August 1945, it was noted that the 
veteran ate and slept well, showed no anxiety or depression, 
and felt completely recovered.  His functional impairment was 
mild according to the final summary sheet.  

By way of a rating decision dated in November 1945, the RO 
granted service connection for anxiety reaction and assigned 
a 50 percent rating to the disability.  

A medical evaluation report dated in November 1946, revealed 
that the veteran was anxious and depressed, and that while he 
had a normal thought content, his insight and affect were 
poor.  The diagnosis was psychoneurosis anxiety state 
moderate.  

By way of a December 1946 rating decision, the RO decreased 
the assigned disability evaluation from 50 percent to 30 
percent disabling.  The 30 percent rating has continued in 
effect until the present time.  

Upon VA neuropsychiatric examination in November 1948, the 
veteran was noted to be restless and tense, but he was well 
oriented, pleasant and cooperative with normal affect and 
intelligent.  The impression was anxiety reaction, chronic, 
moderate.   

Upon examination in October 1949, the veteran reported that 
he was married in 1943, and had three children.  He reported 
that he had trouble sleeping, and that he, in his spare time, 
went hunting and hung around the filling station.  Upon 
psychological assessment he was not psychotic and was 
competent.  The diagnosis was anxiety reaction.  

Upon evaluation in May 1987, the veteran reported that he had 
recently retired from truck driving due to episodes of 
stress, which caused hypertension.  The veteran went to 
church once a month.  He did not like to be around crowds all 
the time and liked to spend time by himself.  The veteran's 
speech was goal-directed and articulate, there were no 
tangential or loose thoughts, his affect was mildly anxious, 
but there was no evidence of a thought disorder.  He 
reportedly slept well and denied suicidal thoughts.  He was 
oriented to time, place, and person, and was able to give a 
good account of recent events.  Judgment was intact.  The 
diagnosis was generalized anxiety, and his psychiatric 
impairment was assessed as mild.  The examiner noted that the 
psychiatric diagnosis had more of a role in preventing him 
from working than the high blood pressure.  The veteran was 
noted to be doing well in his low-stress retired situation, 
was able to relate to his family and enjoyed activities, 
although he could not be with family members for too long a 
period of time.  

In October 1997, the veteran was seen at Baptist Health 
Center for a condition unrelated to this appeal.  At that 
time, he also reported that he felt anxious at times.  The 
psychiatric diagnosis was chronic anxiety.  With regard to 
the psychiatric condition, it is noted that in an August 1997 
medical record, one of the continuing medications prescribed 
to the veteran was Lorazepam, 1 mg., 1/2 a.m., and 1/2 p.m.

Upon VA examination in August 1998, the symptoms reported by 
the veteran were stress, inability to sleep and bad dreams.  
He was getting along okay with his family and thought the 
medicine helped him to cope.  Examination results indicated 
that his thoughts were well organized.  He denied 
hallucinations and no delusions were elicited.  He was 
appropriate and logical, meticulously neat, and had good 
personal hygiene.  The veteran denied ritualistic obsessive 
behavior.  His doctor had prescribed Ativan, which allowed 
the veteran to sleep better.  The veteran felt that his 
memory had been impaired for the last few years; he could not 
remember names, but his remote memory was good.  The 
diagnosis was generalized anxiety disorder, rule out post-
traumatic stress disorder, chronic.  The Global Assessment of 
Functioning was 61.  

The veteran filed the pending claim for an increased rating 
in early 2003, maintaining that anxiety disorder symptoms 
have worsened.  He asserted that he has driven a truck for 38 
years, but had to take early retirement at age 62, because 
his nerves were keeping his blood pressure at a dangerous 
level.  In filings related to this appeal, the veteran 
reported that he has nightmares about World War II 
experiences on a weekly basis.  See notice of disagreement.  
He also has reported short-term memory loss, difficulty 
comprehending written material, difficulty being decisive, 
and chronic worry about problems concerning children and 
grandchildren, which he presumably attributes to the anxiety 
disorder.  See notice of disagreement and Form 9 (appeal to 
the Board).  

More recently, in August 2004, in connection with this 
appeal, the veteran and his wife testified before the 
undersigned Acting Veterans Law Judge.  As documented in the 
transcript of the Board hearing, the purported anxiety 
disorder symptoms primarily consist of significant sleep 
disturbance (at the hearing, the veteran reported near daily 
recurrent nightmares about the War, whereas weekly nightmares 
were reported in the notice of disagreement) and flashbacks 
about the War.  The veteran also reported that he becomes 
angry or irritable easily, and that he retired from truck-
driving early at age 62 due to anxiety symptoms.  The veteran 
starts his day at the coffee shop early in the morning with 5 
or 6 people drinking coffee until about 10 or 11 o'clock when 
he cuts grass or works in the garden. The veteran's spouse 
also testified as to her husband's chronic sleep problems 
reportedly associated with anxiety.  The veteran reportedly 
has lost interest in hobbies like hunting and fishing, but 
currently enjoys gardening.  He also has a supportive network 
of family and friends, which includes his wife (who 
reportedly is indispensable, in particular, in helping him 
cope with daily problems associated with short-term memory 
loss - see notice of disagreement), children, grandchildren, 
and an uncle.  The veteran and his wife regularly participate 
in church activities.  See hearing transcript. 

As for medical evidence, the July 2003 C&P examination report 
states that the veteran reportedly is not under the care of a 
psychiatrist or psychologist for anxiety disorder.  He works 
part-time mowing lawns, after having retired at age 63 from 
driving trucks.  He reported being anxious "most of the 
time," as well as frequent fatigue with some 
distractibility, irritability, and muscle tension.  He 
reportedly awakes after midnight every night to use the 
restroom, but has difficulty falling asleep thereafter.  Once 
sleep is achieved, he reportedly dreams about the face of a 
German woman that he killed during the War and also about his 
current job "occasionally."  He likes to "stay to himself" 
most of the time, but enjoys attending church.  

The VA examiner noted that the veteran appeared anxious, but 
was alert and fully oriented.  The veteran maintained good 
eye contact during the evaluation and displayed an affect 
congruent with mood.  There was no evidence of thought 
disturbance, delusions, or psychosis; insight and judgment 
were deemed adequate; and no suicidal or homicidal ideation 
was reported.  The diagnosis was generalized anxiety 
disorder, with a Global Assessment of Functioning (GAF) scale 
score of 65.  See July 2003 C&P examination report.  (GAF is 
a scale from 0 to 100, reflecting "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health illness."  See Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (100 
representing superior functioning in a wide range of 
activities and no psychiatric symptoms).  See also 38 C.F.R. 
§§ 4.125, 4.126, 4.130 (2003).  A GAF score ranging between 
61 and 70 indicates mild psychiatric symptoms (such as 
depressed mood or mild insomnia) or some impairment in social 
or occupational functioning.  Individuals with a GAF score 
within this range typically are deemed to function well and 
to be able to maintain some meaningful interpersonal 
relationships.)

In April 2004, the RO received medical records from Baptist 
Health Center dated from August 2003 to April 2004.  In 
December 2003, the assessment was hypertensive cardiovascular 
disease, BPH, abdominal pain and anxiety/depression.  The 
patient was advised, in view of his persisting trouble with 
nerves, to start on 5 mg. of buspirone.  

The July 2004 VAMC mental health evaluation/consultation 
report indicates that there were essentially normal findings 
with respect to various indicators of psychiatric impairment, 
to include demeanor, attention, cognition, speech, motor 
activity, mood (euthymic), affect, thought process, insight 
and judgment.  There was no evidence of perceptual 
disturbances, or suicidal or homicidal ideation.   

As documented in the July 2004 evaluation report, the 
examiner diagnosed the veteran with post-traumatic stress 
disorder (PTSD), apparently based upon the veteran's 
accounting of haunting memories about the War and reported 
symptoms, including insomnia due to nightmares, noting that a 
diagnosis of PTSD did not exist until the mid-1980s, well 
after service connection was granted for general neurosis in 
this case.  The report noted that the current symptoms are a 
continuation of the veteran's previous diagnosis.  The 
veteran also was diagnosed with major depressive disorder, 
recurrent and moderate.  The recommended course of treatment 
was anti-depressant medications to control nightmares, 
anxiety, and depressive symptoms.  The GAF score was 50.  A 
GAF score ranging between 41 and 50 is assigned for serious 
psychiatric symptoms, or serious impairment in social or 
occupational functioning.  See Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994).  

In sum, the evidence indicates that the service-connected 
anxiety disorder is manifested primarily by subjective 
complaints of sleep disturbance, frequent dreams and 
flashbacks about World War II, anger, irritability, and 
intrusive thoughts about service experiences.  The veteran 
enjoys gardening; has a supportive social network; works 
part-time mowing lawns; and participates in community 
activities (church attendance).  Objective evidence indicates 
that the veteran continues to be functionally impaired by 
service-connected anxiety disorder.  July 2003 VA 
"compensation and pension" examination evidence indicates 
the veteran appeared anxious and a GAF scale score of 65 was 
assigned.    

Diagnostic Code 9400 assigns a 30 percent rating where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to psychiatric 
symptoms.  This rating generally denotes good functioning, 
but with some symptomatology, to include depressed mood, 
anxiety, chronic sleep impairment, and mild memory loss.  
These symptoms are precisely those that the veteran has 
reported are particularly troublesome.  

The Board finds, in this case, that the preponderance of the 
evidence is against the assignment of a 50 percent rating, as 
there is no evidence of more serious symptoms, to include 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (which would warrant the 
assignment of a 50 percent disability evaluation); impaired 
judgment or abstract thought; and difficulty in establishing 
and maintaining effective social relationships.  The veteran 
has reported that he has difficulty understanding road 
directions provided to him even though he used to be a truck 
driver.  He also complained of memory impairment to include 
forgetting names.  Mild memory impairment, to wit forgetting 
names, directions, and recent events, are specifically 
contemplated by the 30 percent disability evaluation 
currently assigned.  Accordingly, symptomatology of memory 
loss, which would warrant an increase to 50 percent, has not 
been shown.  

On a related matter, the Board acknowledges the difference 
between the GAF score assigned by the VA C&P examiner in July 
2003 (65) and in the July 2004 evaluation report (50).  It 
has considered the possibility that the anxiety disorder 
symptoms could have worsened during the one-year period, 
which could warrant another C&P examination.  However, it is 
noted that all clinical and objective evaluation findings as 
documented in July 2004 essentially are similar to those 
documented a year earlier.  Nor did the veteran himself 
report in July 2004 symptoms markedly different or worse than 
those reported in July 2003.   

In weighing the evidence, the Board has determined that even 
though the veteran was assigned a GAF score of 50 in July 
2004, which is assigned for serious psychiatric impairment 
and which typically is correlated to, e.g., suicidal ideation 
and severe obessional rituals, or serious impairment in 
functioning, as indicated by, e.g., having few friends, 
conflicts with peers, the majority of the available evidence 
in this case indicates that an evaluation in excess of 30 
percent is not warranted.  The only medical evidence 
reflecting severe symptomatology is the GAF score of 50.  The 
Board emphasizes the absence of any competent evidence of 
flattened affect, short and long-term memory impairment 
(which would warrant the assignment of a 50 percent 
disability evaluation), changes in speech, frequent panic 
attacks, difficulty in understanding complex commands, 
impaired thought processes, or disturbances of motivation and 
mood.  Moreover, the veteran was able to work for many years, 
and currently works part-time mowing lawns.  He has also 
maintained relationships with his family for many years and, 
significantly, the veteran reports a continuing participation 
in activities such as frequently meeting acquaintances for 
coffee, spending time with his spouse, and going to church 
regularly.  

In short, although he complains of bad dreams and 
agitation/nervousness, his symptom manifestations have not 
been shown to functionally impair the veteran to a degree in 
excess of 30 percent.  Furthermore, there is no evidence of 
suicidal or homicidal ideation, or the lack of a supportive 
social environment, or other indicators of significant 
psychiatric impairment or impaired functioning.  Even 
symptoms reported at the Board hearing are consistent with 
those reported in July 2003 and July 2004.  In any event, the 
GAF score is but one of numerous factors - subjective and 
objective - considered to evaluate the extent of a service-
connected psychiatric disorder.  Here, as discussed above, 
the majority of the evidence preponderates against the 
assignment of a disability evaluation in excess of 30 percent 
for the veteran's service-connected psychiatric disorder.  

For the above reasons, entitlement to an evaluation in excess 
of 30 percent is not established. 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.7.  


ORDER

An increased disability evaluation for service-connected 
generalized anxiety disorder, higher than the 30 percent 
evaluation currently assigned, is denied.   




	                        
____________________________________________
	SUSAN S. TOTH
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



